DETAILED ACTION
Applicant’s Amendment filed on November 24, 2020 has been reviewed. 
Claims 1 and 11 are amended in the amendment.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evnine et al. (US 2017/0099240 A1), hereinafter referred to as Evnine, in view of Brown (US 2014/0280871 A1).

With respect to claim 1, Evnine teaches A system, comprising: 
a network interface (a network interface, para. 0148); and 
a processor (processor, para. 0041), configured: 
to receive, via the network interface at a first time, a first message from a server that services a computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123), 
to receive, at a second time, a second message from the server (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a , 
to posit that the first message is destined for a first user of the computer application, and the second message is destined for a second user of the computer application (interactions with notifications associated with the first user or the second user, para. 0123; involving analyzing the interactions related to the association between the first user and the second user, para. 0124), 
in response thereto, and in response to the first time being within a given interval from the second time, to posit, with a particular level of confidence, a relationship, via the computer application, between the first user and the second user (the electronic messaging system can determine, from the user interactions, whether the users are likely to engage in messaging threads that span a certain amount of time and/or include a certain number of exchanged messages, para. 0028; the messaging system 100 can identify a pair of users including the first user and a second user from a plurality of users having a relationship (e.g., a social networking connection) with the first user, para. 0072; also see para. 0073), and 
to generate an output that indicates the relationship, in response to the level of confidence exceeding a given threshold (the electronic messaging system can generate an activity score associated with a pair of users using the interactions related to the association between the users, para. 0029; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030).
Evnine does not explicitly teach to posit, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user,
However, Brown teaches to posit, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user (relating to any inter-service messaging, an outbound message to another service or computing component (e.g., a user device) or an inbound message received from another service or computing component (e.g., a user device), para. 0010; identifying any messages occurring within a selected time frame to correlate the first send message from the first service [first service/first user device including first user] (e.g., a first message occurring a first particular time) to a receive message of the second service [second service/second user device including second user] (e.g., a second message occurring a second particular time) having the same unique identifier and occurring within the selected time frame, para. 0033 [using the time frame to correlate messages and services/users considered as without prior knowledge of the relationship between services/users]) in order to establish a communication correlation as taught by Brown (para. 0011),
Therefore, based on Evnine in view of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brown to the system of Evnine in order to establish a communication correlation as taught by Brown (para. 0011).

With respect to claim 2, Evnine teaches The system according to claim 1, wherein the processor is configured to posit the relationship by positing that the first user and second user have, at least on one occasion, exchanged communication with one another via the computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123).

With respect to claim 3, Evnine teaches The system according to claim 1, wherein the processor is further configured: 
to monitor further communication exchanged with the server, subsequently to positing the relationship (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181), and 
to increase the level of confidence, based on the monitoring, such that the level of confidence exceeds the given threshold (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 4, The system according to claim 3, wherein the processor is configured to increase the level of confidence by: 
receiving from the first user, at a third time, a third message, which is destined for the server (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score , 
receiving from the server, at a fourth time, a fourth message, which is destined for the second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), 
identifying that the fourth time follows the third time by an interval that is within a given range, and that respective sizes of the third message and fourth message indicate that the third message and fourth message are of the same type (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), 
in response to the identifying, positing that the fourth message corresponds to the third message (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), and 
increasing the level of confidence responsively thereto (the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 5, Evnine teaches The system according to claim 1, wherein the processor is configured to posit the relationship between the first user and second user by: 
positing, based on respective sizes of the first message and second message, that the first message and second message are related to one another (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds , and 
in response thereto, positing the relationship between the first user and second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 6, Evnine teaches The system according to claim 5, wherein the processor is configured to posit that the first message and second message are related to one another by positing that the second message acknowledges receipt, by the server, of a message to which the first message corresponds (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more .

With respect to claim 7, Evnine teaches The system according to claim 5, 
wherein the processor is configured to posit that the first message and second message are related to one another by positing that each of the first message and second message corresponds to a status-update message from a third user that indicates a status, with respect to the computer application, of the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095; interactions with notifications associated with the first user or the second user, para. 0123), and 
wherein the processor is configured to posit the relationship between the first user and second user by positing that the first user and second user are related to one another by virtue of both the first user and second user being related, via the computer application, to the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to .

With respect to claim 8, Evnine teaches The system according to claim 7, wherein the processor is further configured to posit that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, an acknowledgement message destined for the given user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 9, Evnine teaches The system according to claim 7, wherein the processor is further configured to posit that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, another status-update message destined for the given user (the messaging application receive notifications or indications of the .

With respect to claim 11, Evnine teaches A method, comprising: 
receiving, at a first time, a first message from a server that services a computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123); 
receiving, at a second time, a second message from the server (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the ; 
using a processor, positing that the first message is destined for a first user of the computer application, and the second message is destined for a second user of the computer application (interactions with notifications associated with the first user or the second user, para. 0123; involving analyzing the interactions related to the association between the first user and the second user, para. 0124); 
in response thereto, and in response to the first time being within a given interval from the second time, positing, with a particular level of confidence, a relationship, via the computer application, between the first user and the second user (the electronic messaging system can determine, from the user interactions, whether the users are likely to engage in messaging threads that span a certain amount of time and/or include a certain number of exchanged messages, para. 0028; the messaging system 100 can identify a pair of users including the first user and a second user from a plurality of users having a relationship (e.g., a social networking connection) with the first user, para. 0072; also see para. 0073); and 
in response to the level of confidence exceeding a given threshold, generating an output that indicates the relationship (the electronic messaging system can generate an activity score associated with a pair of users using the interactions related to the association between the users, para. 0029; the electronic .
Evnine does not explicitly teach positing, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user;
However, Brown teaches positing, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user (relating to any inter-service messaging, an outbound message to another service or computing component (e.g., a user device) or an inbound message received from another service or computing component (e.g., a user device), para. 0010; identifying any messages occurring within a selected time frame to correlate the first send message from the first service [first service/first user device including first user] (e.g., a first message occurring a first particular time) to a receive message of the second service [second service/second user device including second user] (e.g., a second message occurring a second particular time) having the same unique identifier and occurring within the selected time frame, para. 0033 [using the time frame to correlate messages and services/users considered as without prior knowledge of the relationship between services/users]) in order to establish a communication correlation as taught by Brown (para. 0011);
Therefore, based on Evnine in view of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 12, Evnine teaches The method according to claim 11, wherein positing the relationship comprises positing that the first user and second user have, at least on one occasion, exchanged communication with one another via the computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123).

With respect to claim 13, Evnine teaches The method according to claim 11, further comprising, subsequently to positing the relationship: 
monitoring further communication exchanged with the server (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181); and 
based on the monitoring, increasing the level of confidence such that the level of confidence exceeds the given threshold (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 14, Evnine teaches The method according to claim 13, wherein increasing the level of confidence comprises: 
receiving from the first user, at a third time, a third message, which is destined for the server (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); 
receiving from the server, at a fourth time, a fourth message, which is destined for the second user (social-networking system 1002 send a "friend request" ; 
identifying that the fourth time follows the third time by an interval that is within a given range, and that respective sizes of the third message and fourth message indicate that the third message and fourth message are of the same type (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); 
in response to the identifying, positing that the fourth message corresponds to the third message (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the ; and 
increasing the level of confidence responsively thereto (the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 15, Evnine teaches The method according to claim 11, wherein positing the relationship between the first user and second user comprises: 
positing, based on respective sizes of the first message and second message, that the first message and second message are related to one another (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); and 
in response thereto, positing the relationship between the first user and second user (social-networking system 1002 send a "friend request" to the second .

With respect to claim 16, Evnine teaches The method according to claim 15, wherein positing that the first message and second message are related to one another comprises positing that the second message acknowledges receipt, by the server, of a message to which the first message corresponds (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 17, Evnine teaches The method according to claim 15, 
wherein positing that the first message and second message are related to one another comprises positing that each of the first message and second message corresponds to a status-update message from a third user that indicates a status, with respect to the computer application, of the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095; interactions with notifications associated with the first user or the second user, para. 0123), and 
wherein positing the relationship between the first user and second user comprises positing that the first user and second user are related to one another by virtue of both the first user and second user being related, via the computer application, to the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095; interactions with notifications associated with the first user or the second user, para. 0123).

With respect to claim 18, Evnine teaches The method according to claim 17, further comprising positing that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, an acknowledgement message destined for the given user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 19, Evnine teaches The method according to claim 17, further comprising positing that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, another status-update message destined for the given user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evnine et al. (US 2017/0099240 A1), hereinafter referred to as Evnine, in view of Brown (US 2014/0280871 A1), and further in view of Peng et al. (US 2013/0173757 A1), hereinafter referred to as Peng .

With respect to claim 10, Evnine in view of Brown teaches The system according to claim 1 as described above, 
Evnine in view of Brown does not explicitly teach wherein the processor is configured to posit that the first message is destined for the first user by: 
identifying that the first message is destined for a particular internet protocol (IP) address, 
causing another message to be sent to the first user, 
identifying that the other message is destined for the particular IP address, and 
in response thereto, positing that the first message is destined for the first user.
However, Peng teaches wherein the processor is configured to posit that the first message is destined for the first user by: 
identifying that the first message is destined for a particular internet protocol (IP) address (the destination Push server stores a mapping relationship between the destination user Push identifier and a destination user network address, for example, a mapping table between the Push identifier and an IP address of the user, , 
causing another message to be sent to the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120), 
identifying that the other message is destined for the particular IP address (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120), and 
in response thereto, positing that the first message is destined for the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120) in order to facilitating the communication between the two communication parties as taught by Peng (para. 0161).
Therefore, based on Evnine in view of Brown and further in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the system of Evnine in view of Brown in order to facilitate the communication between the two communication parties as taught by Peng (para. 0161).

The method according to claim 11 as described above, 
However, Evnine in view of Brown does not explicitly teach wherein positing that the first message is destined for the first user comprises: 
identifying that the first message is destined for a particular internet protocol (IP) address; 
causing another message to be sent to the first user; 
identifying that the other message is destined for the particular IP address; and 
in response thereto, positing that the first message is destined for the first user.
However, Peng teaches wherein positing that the first message is destined for the first user comprises: 
identifying that the first message is destined for a particular internet protocol (IP) address (the destination Push server stores a mapping relationship between the destination user Push identifier and a destination user network address, for example, a mapping table between the Push identifier and an IP address of the user, the destination Push server perform a query according to the destination user Push identifier carried in the Push message, and obtain the network address of the destination Push client, para. 0045 and 0120); 
causing another message to be sent to the first user (the destination Push server performs address translation according to the destination user Push identifier to ; 
identifying that the other message is destined for the particular IP address (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120); and 
in response thereto, positing that the first message is destined for the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120) in order to facilitating the communication between the two communication parties as taught by Peng (para. 0161).
Therefore, based on Evnine in view of Brown, and further in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the method of Evnine in view of Brown in order to facilitate the communication between the two communication parties as taught by Peng (para. 0161).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        

February 24, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447